Citation Nr: 1534097	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-07 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 40 percent for chronic low back pain secondary to sacroiliitis with degenerative arthritic changes.

2.  Entitlement to an extraschedular rating for low back pain secondary to sacroiliitis with degenerative arthritic changes.

3.  Entitlement to a separate rating for neurologic abnormalities associated with service-connected low back pain secondary to sacroiliitis with degenerative changes.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to December 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction was subsequently transferred to the New Orleans, Louisiana, RO.

The Board notes that the issue of entitlement to a TDIU was denied in the July 2013 rating decision.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran may be unemployable due to service-connected disability, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The Board has bifurcated that Veteran's increased rating claim into one part that is a schedular evaluation of the rating (discussed and decided below) and a second part that deals with an extraschedular evaluation of the same and a TDIU.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003)

In October 2014, the Board remanded this appeal for a new VA examination.  The Veteran underwent the VA examination in January 2015 and the case has been returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to a separate rating for neurologic abnormalities, entitlement to an extraschedular rating, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are remanded to the agency of original jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's low back pain secondary to sacroiliitis with degenerative arthritic changes was manifested by forward flexion limited to, at worst, 24 degrees, but was not manifested by ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for low back pain secondary to sacroiliitis with degenerative arthritic changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

An April 2007 standard letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran's vocational rehabilitation folder has been obtained.  There is no indication that the Veteran receives Social Security Disability Income from the Social Security Administration.

The Veteran has argued that private medical records, for which he authorized VA to obtain at the original filing of this claim, were not obtained and/or reviewed by the AOJ.  See March 2011 VA Form 9.  After reviewing the record, the Board finds that the private medical records were obtained, and remain a part of the record before the Board.  Even if the RO did not consider this evidence, this would be ultimately nonconsequential because the Board undertakes a de novo review of the entire record unconstrained by the RO's review of the record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 19.7.    

The Veteran was provided VA medical examinations in February 2006, February 2008, and January 2015.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  

II.  Increased Rating Claim

The Veteran seeks an increased evaluation for low back pain secondary to sacroiliitis with degenerative arthritic changes (low back disability), which has been rated at 40 percent disabling for the entire period on appeal pursuant to DC 5299-5242.  See 38 C.F.R. § 4.71a.  The appeal period before the Board begins in March 2007, when the Veteran filed a claim for increase, plus the one-year look back period prior to that date .  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010); see also March 2007 Statement in Support of Claim.

A.  General Rating Considerations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the Veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Rating Schedule for Spine Disabilities

The Veteran's service-connected low back pain secondary to sacroiliitis with degenerative arthritic changes, is rated pursuant to the rating schedule set forth in 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242.

Spine disabilities are generally rated under the same formula, with the exception of intervertebral disc syndrome (IVDS) which has an alternate rating formula for incapacitating episodes.  38 C.F.R. § 4.71a, DCs 5235-5243.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the cervical spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

There are several notes set out after the diagnostic criteria.  Note (1): associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Note (2): for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Note (3) in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Note (4): each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243.

Note (5) discusses ankylosis.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

C.  Analysis

Applying the applicable laws and regulations to the case, the next higher rating, 50 percent, cannot be assigned because the record affirmatively establishes that the disability does not involve unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, DC 5242 and Note (5).  

Specifically, the Veteran underwent VA examinations in February 2008, April 2010, and January 2015, to evaluate the severity of his condition.  

At the February 2008 examination, forward flexion was shown to be to 90 degrees with pain on motion and at the extremes.  There was no additional limitation of motion on repetition.  

At the April 2010 examination, forward flexion was shown to be to 60 degrees with pain on motion.  There was no additional limitation of motion on repetition.  During the April 2010 examination the Veteran reported experiencing flare-ups which cause additional 60 percent impairment.  The Board finds that this approximates forward flexion of 24 degrees, calculated as the original 60 degrees of motion less 60 percent.  

At the January 2015 examination, forward flexion was shown to be to 60 degrees with pain on motion.  There was no additional limitation of motion on repetition.  The Veteran reported flare-ups during the January 2015 VA examination; however, the examiner marked that the Veteran reported that these flare-ups do not impact the function of the thoracolumbar spine.  The Board takes particular note of a comment in the examination report indicating that the Veteran has "less movement than normal due to ankylosis, adhesions, etc."  If read in isolation, this comment might indicate that the Veteran does, indeed, have ankylosis.  These statements, however, are easily reconciled upon reading the examination report as a whole.  

First, it is important to note that this examiner was being asked to answer the following question:  "f. Additional factors contributing to disability // In addition to those addressed above, are there additional contributing factors of disability?  Please select all that apply and describe."  This indicates that the Veteran was simply selecting a preformatted answer to the question asked.  Also important, the preformatted language corresponds to that of 38 C.F.R. § 4.45(a), which directs VA to specifically inquire as to whether there is "Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.)."

Finally, and particularly compelling, the VA examiner was separately asked the following question in the examination report: "Is there ankylosis of the spine?"  The VA examiner specifically marked " [ ] Yes [X] No."  

Thus, upon reading the examination report as a whole, it must be understood that the VA examiner, where initially using the word "ankylosis" was actually selecting a preformatted response which happened to incidentally include the word "ankylosis."  The examiner's  response was simply to identify that the Veteran had less movement due to other factors not previously addressed by the examination.  The second question, specifically asking about ankylosis, makes clear that ankylosis was not one of the factors contributing to the additional loss of movement.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (a VA examination report "must be read as a whole" to determine the examiner's rationale).  

Thus, these three examination reports affirmatively establish that the Veteran's disability has not manifested as ankylosis.  

The remaining VA and private medical evidence also establish that the Veteran does not have ankylosis.  For instance, in January 2006, which was immediately prior to his March 2006 claim for increase, a private doctor found that "forward flexion is 100%."  See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (medical records predating an appeal period should be evaluated).  

The Board has also considered Deluca and Mitchell and the Veteran's symptoms of pain, weakness, stiffness, swelling, fatigability, and flare-ups resulting in up to an additional 60 percent functional impairment.  With regards to the pain and flare-ups, the Board has considered the resultant additional 60 percent of impairment and, as discussed above, has found that such impairment does not approximate the 50 percent disability level .  See 38 C.F.R. § 4.71a, DC 5242.  Even under such limitation of forward flexion his thoracolumbar spine is not shown to be fixed.  See id. at Notes (2) and (5).  Thus, even when considering all functional limitations due to pain and other factors, the 50 percent disability level is not reached.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see also 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5242.

The Veteran himself has indicated that he has ankylosis.  See March 2011 VA Form 9.  He also informed VA that his range of motion measurements during the VA examinations are a bit misleading because he can only bend that far while bracing himself and that the bending is accompanied by extreme pain.  See March 2011 VA Form 9.  

The Board must find that the ability to identify ankylosis in the spine is a complex medical question outside the competence of a lay person to identify.  As the Veteran has not established the requisite medical training or expertise to make such a complex medical finding, his own statements indicating ankylosis cannot support a finding of ankylosis.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 at n. 4 (Fed. Cir. 2007).  Similarly, even taking as true that the ranges of motion found on VA examinations is misleading, there is still affirmative evidence establishing that ankylosis is absent from the spine, which is the prerequisite for the 50 percent disability level.  Thus, these statements also cannot support assignment of a higher schedular rating.  

In light of this evidentiary record, the Board must find that the Veteran does not have ankylosis in the entire thoracolumbar spine and, therefore, a 50 percent rating cannot be assigned.  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5242.

As a final matter, the Board will note that although there is an alternate rating schedule for IVDS, the evidence does not show that the Veteran has experienced any incapacitating episodes during the period on appeal and therefore that schedule is not for application.  Id.  

In conclusion, even after resolving all reasonable doubt in the Veteran's favor, his service-connected low back pain secondary to sacroiliitis with degenerative arthritic changes does not more nearly approximate the 50 percent disability level under the rating schedule pursuant to DC 5242.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5242.  Therefore, this part of his appeal must be denied.  


ORDER

A schedular rating in excess of 40 percent for low back pain secondary to sacroiliitis with degenerative arthritic changes is denied.


REMAND

(1) Neurologic Abnormalities 

In connection with increased rating claim decided above, the Veteran may be entitled to separate ratings for any compensable neurologic abnormalities associated with the service-connected low back disability.  See 38 C.F.R. § 4.71a, DC 5242, Note (1).  In this regard, the Veteran's medical records indicate that there may be associated radiculopathies of the lower extremities as well as urinary incontinence.  At present, however, there is insufficient medical evidence to reach any conclusion as to whether such abnormalities are, in fact, associated with the service-connected low back disability and, if so, the severity of such abnormalities.  Accordingly, a VA examination is warranted.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

(2) Extraschedular Rating and TDIU

The Veteran has alleged unemployability due to his service-connected disabilities and he has also undergone vocational rehabilitation through VA.  Although it appears that he is currently employed, the record discloses periods of unemployment during the period on appeal.  Therefore, the issue of TDIU is adequately raised by the record.  The issue cannot be resolved at present, however, as the evidence does not adequately describe what affect the Veteran's service-connected disabilities had on his employability in context of the TDIU claim.  A VA examination is warranted on remand.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Veteran's claim for an increased rating for a low back disability on an extraschedular basis must also be remanded as the evidence developed in connection with the TDIU appeal may impact the extraschedular aspect, and as such both are remanded to the RO.  See Brambley, 17 Vet. App. at 24.

Accordingly, these claims are remanded for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his neurologic disabilities.  

The examiner is asked to review all relevant information in the claim file, which is an electronic file, must be reviewed by the examiner.  The Veteran's vocational rehabilitation folder should also be reviewed.

Accordingly, the examiner is to address each of the following:

(a) Please identify any and all neurologic conditions associated with the Veteran's chronic low back pain secondary to sacroiliitis with degenerative arthritic changes.  The examiner is particularly asked to consider medical records showing urinary incontinence and radiculopathies.

(b) If the Veteran previously had a neurologic abnormality associated with the low back condition, when did that abnormality resolve?  

(c) For all neurologic abnormalities found extant, please describe of the frequency, severity, and duration of all symptomatology associated with each condition.  

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and/or outside information support (such as medical articles/literature) your findings, and (2) explain how that evidence justifies your findings.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  

The examiner is asked to review all relevant information in the claim file, which is an electronic file, must be reviewed by the examiner.  The Veteran's vocational rehabilitation folder should also be reviewed.

Accordingly, for each period of unemployment, the examiner is asked to evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impaired his ability to meet the demands of a job, either sedentary or physical.  

This should include an evaluation of what limitations and restrictions imposed by his service-connected impaired such work activities as interacting with customers/coworkers and using technology, plus other such routine work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six-to-eight hours per day.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

**In asking answering this question, the Board wishes to make clear that it is not asking the VA examiner to offer an opinion regarding whether the Veteran's disability rendered him unemployable during this time period.  Rather, the Board is solely seeking information regarding the medical limitations imposed by his disabilities.**  

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and/or outside information support (such as medical articles/literature) your findings, and (2) explain how that evidence justifies your findings.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. Bosely
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


